DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 have been presented for examination.
Claims 1-22 are rejected.

	
Specification
The disclosure is objected to because of the following informalities:
Pg. 4 line 2 “self-diadic” should be “self-dyadic”
Pg. 4 line 5 “constrianed” should be “constrained”
Pg. 11 line 17 “the method is can be” should be “the method 
Appropriate correction is required.

Claim Objections
Claims 8, 11, 13, 15, and 16 are objected to because of the following informalities:  
Claim 8 “non-linear programing” in line 2 should be “non-linear programming” 
Claim 11 “to the each” in line 5 should be “to 
Claim 13 “in which a domain” in line 3 should be “in 
Claim 13 is missing punctuation at the end of the claim.
Claim 15 “a thermal expansion, and [Note: Inventor please add relevant mechanical properties and remove those that are irrelevant and/or cannot be unidirectional]” should be “and a thermal expansion
Claim 16 “using and the elastic” in line 3 should be “using an elastic”
Appropriate correction is required.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 In view of Step 1 of the analysis, claims 1-17 and 18-20 are directed to a statutory category as a process, and claim 21-22 are directed to a statutory category as a machine.
In view of Step2A, Prong One, the claims are directed to a judicial exception as an abstract idea in the form of mathematical concepts and mental processes. Claim 1 recites:
initializing mathematical design variables, the mathematical design variables including a first orientation tensor;
mapping the first orientation tensor to a second orientation tensor of physical design variables, wherein the mapping ensures that the second orientation tensor substantially satisfies a first constraint independently of whether the first orientation tensor satisfies the first constraint;
calculating, using the physical design variables, a value of an objective function F, which represents a quantity to be optimized, by simulating a performance of 
iteratively adjusting the mathematical design variables to optimize the value of the objective function F, the first constraint being indirectly imposed on the optimization of the value of the objective function F through the mapping from the mathematical design variables to the physical design variables rather than being directly applied to the mathematical design variables.
The limitation of “initializing mathematical design variables, the mathematical design variables including a first orientation tensor;” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind as well as encompassing mathematical concepts. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “initializing” in the context of this claim encompasses the user mentally determining initial values as well as the mathematical concept of defining variable values before using them in a calculation
Similarly, the limitation of “mapping the first orientation tensor to a second orientation tensor of physical design variables, wherein the mapping ensures that the second orientation tensor substantially satisfies a first constraint independently of whether the first orientation tensor satisfies the first constraint”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with pen and paper as well as encompassing mathematical concepts. For example, “mapping” in the context of this claim encompasses the user mentally or with pen and paper projecting the first orientation tensor onto a second orientation tensor using mathematical functions or relationships. 

Similarly, the limitation of “iteratively adjusting the mathematical design variables to optimize the value of the objective function F, the first constraint being indirectly imposed on the optimization of the value of the objective function F through the mapping from the mathematical design variables to the physical design variables rather than being directly applied to the mathematical design variables”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or with pen and paper as well as encompassing mathematical concepts. For example, “iteratively adjusting” in the context of this claim encompasses the user mentally or with pen and paper repeating the process by performing mathematical calculations in order to optimize the value.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Claims reciting mathematical relationships, mathematical formulas or equations, or mathematical calculations fall within the “Mathematical Concept” grouping of abstract idea. Accordingly, the claim recites an abstract idea.
In view of Step 2A, Prong Two, this judicial exception is not integrated into a practical application because the claim does not recite any elements in addition to the abstract idea. Accordingly, the claim is not integrated into a practical application. The claim is directed to an abstract idea
In view of Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any elements in addition the abstract idea. The claim as a whole directs to an abstract idea without significantly more. The claim is not patent eligible.
Claims 2-17 further limit the “Mathematical Concept” abstract idea of claim 1 with additional limitations that describe mathematical algorithms and relationships used to carry out the claimed mathematical concepts. The claims do not recite any additional elements to the abstract idea and therefore do not integrate that abstract idea into a practical application or provide significantly more than the abstract idea.
	Claims 18-20 recite similar limitations and are also directed to the abstract idea grouping of “Mathematical Concepts” and “Mental Processes.” These claims are rejected using the same rationale used in claims 1-17 above.
	Claims 21 recite similar limitations and are also directed to the abstract idea grouping of “Mathematical Concepts” and “Mental Processes.” The claim recite an abstract idea using the same rationale used in claim 1 above. Claim 21 recites the additional element of an apparatus comprising circuitry.
In view of Step 2A, Prong Two, this judicial exception is not integrated into a practical application. The claim recites additional elements “circuitry”. The circuitry is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of 
In view of Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of using circuitry to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). The claim is not patent eligible.
Claim 22 recites the additional limitation of “fabrication tool configured to fabricate a component having an optimized orientation of the anisotropic material determined by the circuitry.” However this limitation is viewed as insignificant extra-solution activity of insignificant application and does not integrate the abstract idea into a practical application or provide significantly more than the abstract idea (see MPEP 2106.04(d) and 2106.05(g)). 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) Claims 1-2, 4-10, 13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. ("Multi-component topology and material orientation design of composite structures (MTO-C)." Computer Methods in Applied Mechanics and Engineering 342 (2018): 438-457.), hereinafter Zhou.
Regarding claim 1, Zhou teaches a method of designing a component, which comprises an anisotropic material, by optimizing, as a function of position, an orientation of the anisotropic material (abstract “a topology optimization method for structures made of multiple composite components (substructures) with tailored material orientations. It is capable of simultaneously optimizing the overall topology, component partitioning, and material orientation for each component, via a vector field variable that specifies fractional membership to each component, together with the conventional density and orientation variables” and pg. 439 ¶ 2 “optimization methods for designing anisotropic material orientations”), the method comprising:
initializing mathematical design variables (pg. 441 ¶ 3 “First, the design fields are defined for material density, material orientation, and component membership” And pg. 447 ¶ 2 “ Fig. 7 shows intermediate multi-component topologies at different iterations during the course of optimization. For each iteration, from left to right, the density field ρ, membership field m(k), component field (product of the two) ρm(k), and material orientation field ϑ(k) are shown. The filter radius Rϑ in Eq. (5) is set to a large enough value so the ϑ(k) can become unidirectional within each component k. The colors of streamlines in orientation plots indicate the state of material anisotropicity levels ϑ(k) based on a color map whose scale is shown in the bottom.As discussed earlier, the optimization was initialized with uniform density and membership distributions. The material anisotropicity levels were initialized as very weak, as seen in Fig. 7(a).”), the mathematical design variables including a first orientation tensor (pg. 441 ¶ 4 “The third layer contains the material orientation field ϑ(k) = (ς(k), ζ (k)), a Cartesian vector representing the orientation of each design point in component k.”);
mapping the first orientation tensor to a second orientation tensor of physical design variables (pg. 442 ¶ 1 “the original material orientation vector field υ(k) = (ξ (k), η(k)), bounded by a box constraint υ(k) ∈ [−1, 1]D × [−1, 1]D is first regularized by the Helmholtz PDE filter” and “Then, the (unbounded) υ˜ (k) is projected back to the original box constraint with a smoothed Heaviside function H˜: [Equation 7] where ϑ(k) = (ς(k), ζ (k)) is the projected orientation vector field.”), wherein the mapping ensures that the second orientation tensor substantially satisfies a first constraint independently of whether the first orientation tensor satisfies the first constraint (pg. 442 ¶ 1 “The transformation from a box domain to a circular domain eliminates the need of the quadratic constraint ￣ξ (k)2 + ￣ η(k)2 = 1 for each design point, and ensures singularity free numerical analyses.” And pg. 445 ¶ 2 “g(k) 2 is the constraint to ensure the material anisotropicity for the kth component with small constant ε”);
calculating, using the physical design variables, a value of an objective function F, which represents a quantity to be optimized (pg. 445 ¶ 2 “The overall optimization problem of multi-component topology and material orientation design can be stated as follows: [Equation 14] where u is the displacement field obtained by solving the static equilibrium equations; F(u) is the objective function for a structural performance; K is the prescribed, maximum allowable number of components; g1 is the material volume constraint with upper bound V∗; g(k) 2 is the constraint to ensure the material anisotropicity for the kth component with small constant”), by simulating a performance of the component when the anisotropic material is oriented according to the second orientation tensor (pg. 445 ¶ 2 “pg. 445 ¶ 2 “g(k) 2 is the constraint to ensure the material anisotropicity for the kth component with small constant ε; and Ad and B(k) are given as: [Equation 15]”); and
iteratively adjusting the mathematical design variables to optimize the value of the objective function F (pg. 447 ¶ 2 “Fig. 7 shows intermediate multi-component topologies at different iterations during the course of optimization. For each iteration, from left to right, the density field ρ, membership field m(k), component field (product of the two) ρm(k), and material orientation field ϑ(k) are shown. The filter radius Rϑ in Eq. (5) is set to a large enough value so the ϑ(k) can become unidirectional within each component k. The colors of streamlines in orientation plots indicate the state of material anisotropicity levels ϑ(k) based on a color map whose scale is shown in the bottom. As discussed earlier, the optimization was initialized with uniform density and membership distributions. The material anisotropicity levels were initialized as very weak, as seen in Fig. 7(a). The component partitioning started happening when the overall topology was not yet clear (Fig. 7(b)), and finally converged at iteration 200 (Fig. 7(d)). Both the angular values and anisotropicity levels of the optimized orientations are different from their initializations. At the end of optimization in Fig. 7(d), only the component membership in the regions of zero density shows some gray, which would have no influence on structural performances.” And ¶ 4 “The resulting multi-component topology and its component-wise unidirectional orientations are plotted in Fig. 9, by visualizing different components with colors.”), the first g(k) 2 is the constraint to ensure the material anisotropicity for the kth component with small constant ε; and Ad and B(k) are given as: [Equation 15]”).

Regarding claim 2, Zhou teaches the method according to claim 1 in which the anisotropic material is a uniaxial material for which a material property has a unique value in a first direction and is isotropic in another two dimensions (pg. 445 ¶ 1 “By incorporating the material orientation field ϑ(k) into component elasticity tensor C(k), the modified composed elasticity tensor C can be rewritten as: [Equation 12], with the transformed anisotropic tensor C(k)(ϑ(k)) , given as: [Eq. 13] where Cu is an unrotated anisotropic tensor; Ci is an isotropic component; and Tˆ and Tˆ ′ are transformations to rotate a tensor to a direction based on ϑ(k).” and pg. 449 Fig. 9. The optimized three-component topology with component-wise unidirectional orientations. Its optimized structural compliance is 6.21.), wherein,
the mapping of the first orientation tensor to the second orientation tensor includes that the second orientation tensor is a self-dyadic product of a direction vector corresponding to the first direction of the uniaxial material (pg. 442 ¶ 2 “With a large enough Rυ , the resulting material orientation can be unidirectional.”), and the first constraint provides an upper bound of an 12-norm of the direction vector (pg. 445 ¶ 2 “pg. 445 ¶ 2 “g(k) 2 is the constraint to ensure the material anisotropicity for the kth component with small constant ε;”).

Regarding claim 4, Zhou teaches the method according to claim 1, wherein the component is a rigid mechanical structure that supports a load (pg. 446 last paragraph “The proposed method is first applied to a single load cantilever problem. Its design domain D and boundary conditions are presented in Fig. 6. The left side of the cantilever is fixed in all degrees of freedom. A unit load is applied at the lower right corner.”), and the anisotropic material is a fiber composite (Fig. 1 and pg. 439 ¶ 1 “Variable axial composite (VAC) is a class of composite materials reinforced by long fibers with varying orientations, produced by advanced manufacturing processes such as automated tape layout (ATL), tailored fiber placement (TFP), and continuous fiber printing (CFP).”),
calculating the value of the objective function F further includes simulating a response of the component to an application of the load, and the objective function F represent a stiffness or a compliance of the component (pg. 441 ¶ 2 “The minimum compliance problems with in-plane loading configurations are chosen as numerical examples, and are presented in Section 3.” And pg. 445 ¶ 2 “In the case of the minimization of structural compliance as discussed in the following examples, the objective function can be stated as: [Eq. 16]”), and
iteratively adjusting the mathematical design variables includes that the mathematical design variables include the first orientation tensor that determine the second orientation tensor, which represents an orientation of fiber in the fiber composite (pg. 447 ¶ 2 “Fig. 7 shows intermediate multi-component topologies at different iterations during the course of optimization. For each iteration, from left to right, the density field ρ, membership field m(k), component field (product of the two) ρm(k), and material orientation field ϑ(k) are shown. The filter radius Rϑ in Eq. (5) is set to a large enough value so the ϑ(k) can become unidirectional within each component k. The colors of streamlines in orientation plots indicate the state of material anisotropicity levels ϑ(k) based on a color map whose scale is shown in the bottom. As discussed earlier, the optimization was initialized with uniform density and membership distributions. The material anisotropicity levels were initialized as very weak, as seen in Fig. 7(a). The component partitioning started happening when the overall topology was not yet clear (Fig. 7(b)), and finally converged at iteration 200 (Fig. 7(d)). Both the angular values and anisotropicity levels of the optimized orientations are different from their initializations. At the end of optimization in Fig. 7(d), only the component membership in the regions of zero density shows some gray, which would have no influence on structural performances.” And ¶ 4 “The resulting multi-component topology and its component-wise unidirectional orientations are plotted in Fig. 9, by visualizing different components with colors.”).

Regarding claim 5, Zhou teaches the method according to claim 4, wherein iteratively adjusting the mathematical design variables further includes that the mathematical design variables include material distribution variables representing a topology of the component (pg. 441 ¶ 4 “As illustrated in Fig. 2, there are three layers of design fields for the proposed multi-component topology and material orientation design problem. The first layer contains the density field ρ as a common field for all components, which represents the material density of each design point, i.e., the overall topology of a structure. The second layer contains the component membership field m(k), which represents the fractional membership of each design point to component k, where k = 1, 2, . . . , K and K is the prescribed, maximum allowable number of components.”).

Regarding claim 6, Zhou teaches the method according to claim 5, wherein iteratively adjusting the mathematical design variables further includes that the material distribution variables and the first orientation tensor are adjusted concurrently to optimize the value of the objective function F (pg. 441 ¶ 3 “This section presents the problem formulation for the simultaneous multi-component topology and material orientation design.” And pg. 454 ¶ 2 “The method was capable of simultaneously optimizing the overall topology, component partitioning, and unidirectional (or curvilinear) material orientation for each component.”).

Regarding claim 7, Zhou teaches the method according to claim 1, wherein iteratively adjusting the mathematical design variables further includes analyzing a sensitivity of the value of the objective function F to respective combinations of changes to the mathematical design variables, and iteratively updating the mathematical design variables for a combination of changes to the mathematical design variables for which the value of the objective function F is estimated to be sensitive (pg. 446 ¶ 3 “The nonlinear constrained optimization problem in Eq. (14) is solved by the method of moving asymptotes [40] with the first derivatives of the objective and constraints. The sensitivity analysis follows the standard adjoint method and is implemented using COMSOL Multiphysics. Interested readers are referred to Olesen et al. [41] for sensitivity analysis using this software.” And pg. 454 ¶ 4 “The proposed MTO formulation defines one orientation variable for each design point, rather for each component. While it significantly increases the number of orientation design variables, it was chosen due to the flexibility to generalize to curvilinear orientation designs and the marginal increase in computational cost thanks to adjoint sensitivity analysis.”).

Regarding claim 8, Zhou teaches the method according to claim 1, wherein iteratively adjusting the mathematical design variables is performed using a non-linear programing method, a sequential quadratic programming method, a sequential linear programming method, a convex-linearization method, a moving asymptotes algorithm method (pg. 446 ¶ 3 “The nonlinear constrained optimization problem in Eq. (14) is solved by the method of moving asymptotes [40] with the first derivatives of the objective and constraints. The sensitivity analysis follows the standard adjoint method and is implemented using COMSOL Multiphysics. Interested readers are referred to Olesen et al. [41] for sensitivity analysis using this software.”), augmented Lagrangian method (pg. 447 ¶ 1 “A square grid mesh with a side length of 0.02 is used to discretize the design domain D using the Lagrange linear quadrilateral elements.”), or a primal-dual method.

Regarding claim 9, Zhou teaches the method according to claim 1, wherein calculating the value of the objective function F further includes that simulating the physical performance of the component is performed by numerically simulating a partial differential equation for one of a structural mechanics problem, electromagnetics problem, heat transfer problem, thermal-structural problem, and a magnetic-thermal-fluid problem (pg. 445 ¶ 2 “F(u) is the objective function for a structural performance” And pg. 446 ¶ 3 “The nonlinear constrained optimization problem in Eq. (14) is solved by the method of moving asymptotes [40] with the first derivatives of the objective and constraints. The sensitivity analysis follows the standard adjoint method and is implemented using COMSOL Multiphysics. Interested readers are referred to Olesen et al. [41] for sensitivity analysis using this software.”).

Regarding claim 10, Zhou teaches the method according to claim 1, wherein mapping the first orientation tensor to the second orientation tensor of physical design variables further includes performing a first projection in which a hexahedral  isoparametric shape function maps a hexahedral shape in a space of the mathematical design variables to a tetrahedral shape in a space of the physical design variables (Figs. 4 and pg. 443 ¶3 “Fig. 5 illustrates the projection of sampled points in a unit hypercube using Eqs. (8)–(10).”).


    PNG
    media_image1.png
    243
    776
    media_image1.png
    Greyscale



Regarding claim 13, Zhou teaches the method according to claim 1, wherein mapping the first orientation tensor to the second orientation tensor of physical design variables further includes performing a first projection in which a domain of the natural coordinate system (pg. 442 ¶ 1 “Following the Cartesian representation of continuous angles proposed in [20], the original material orientation
vector field υ(k) = (ξ (k), η(k)), bounded by a box constraint υ(k) ∈ [−1, 1]D × [−1, 1]D is first regularized by the Helmholtz PDE filter:” and “As illustrated in Fig. 3, the regularized orientation vector field ￣ υ(k) in a box domain is then projected to a circular domain through an isoparametric projection Nc:” And pg. 443 ¶ 1 “For each design point, the resulting μ￣ = (μ￣ (1),μ￣ (2), . . . ,μ￣ (K)) is bounded by a K-dimensional unit hypercube [0, 1]K .” And pg. 444 ¶ 3 “Through the proposed hypercube-to-simplex projection, the vertices in a unit hypercube that violate the unity condition (i.e., the ones outside of a standard simplex attached to the hypercube) are projected inside of a hypercube and the convergence to them is discouraged by the power law penalization”).

Regarding claim 15, Zhou teaches the method according to claim 1, wherein calculating the value of the objective function F includes using the second orientation tensor to calculate an anisotropic property of the anisotropic material, the anisotropic property being one of a Young's modulus, an electrical conductivity, a thermal conductivity, a magnetic permeability, an electrical permittivity, a piezoelectricity, a ferroelectricity, a pyro electricity, a tensile strength, a shear strength, a wear rate, a thermal expansion, and [Note: Inventor please add relevant mechanical properties and remove those that are irrelevant and/or cannot be unidirectional] (pg. 446 ¶ 1 “This section presents several numerical examples in 2D on compliance minimization based on a simplified orthotropic material model per [38]: [Eq. 18] Table 1 summarizes the values of the material properties in Eq. (18) used in the numerical examples.”).


    PNG
    media_image2.png
    160
    412
    media_image2.png
    Greyscale


Regarding claim 16, Zhou teaches the method according to claim 1, wherein calculating the value of the objective function F includes using the second orientation tensor to calculate an elasticity of a uniaxial solid that is the anisotropic material, the elasticity being represented using and the elastic tensor Cu that is a transverse isotropic (pg. 445 ¶ 1 “By incorporating the material orientation field ϑ(k) into component elasticity tensor C(k), the modified composed elasticity tensor C can be rewritten as: [Eq. 12]” with the transformed anisotropic tensor C(k)( ϑ(k)) , given as: [Eq. 13] where Cu is an unrotated anisotropic tensor; Ci is an isotropic component; and Tˆ and Tˆ ′ are transformations to rotate a tensor to a direction based on ϑ(k).”), and the objective function F representing a stiffness/compliance of a loadbearing member (pg. 445 ¶ 2 “In the case of the minimization of structural compliance as discussed in the following examples, the objective function can be stated as: [Eq. 16]” And pg. 446 ¶ 5 “The proposed method is first applied to a single load cantilever problem. Its design domain D and boundary conditions are presented in Fig. 6. The left side of the cantilever is fixed in all degrees of freedom. A unit load is applied at the lower right corner.”).

Regarding claim 17, Zhou teaches the method according to claim 1, wherein iteratively adjusting the mathematical design variables is performed with fewer constraints relative to a case The transformation from a box domain to a circular domain eliminates the need of the quadratic constraint ￣ξ (k)2 + ￣ η(k)2 = 1 for each design point, and ensures singularity free numerical analyses.” And pg. 443 ¶ 1 “The transformation from a hypercube domain to a standard simplex domain eliminates the need of unity constraint m(1) +m(2) +・ ・ ・+m(K) = 1 for each design point and ensures singularity-free numerical analyses.”).

Regarding claim 18, Zhou teaches a method of selecting an orientation an anisotropic material comprising a component (abstract “a topology optimization method for structures made of multiple composite components (substructures) with tailored material orientations. It is capable of simultaneously optimizing the overall topology, component partitioning, and material orientation for each component, via a vector field variable that specifies fractional membership to each component, together with the conventional density and orientation variables” and pg. 439 ¶ 2 “optimization methods for designing anisotropic material orientations”), the method comprising:
defining one or more design constraints (pg. 445 ¶ 2 “g1 is the material volume constraint with upper bound V∗; g(k) 2 is the constraint to ensure the material anisotropicity for the kth component with small constant ε” and pg. 442 ¶ 1 “bounded by a box constraint”) of first design values a geometric domain associated with the component element (pg. 441 ¶ 4“As illustrated in Fig. 2, there are three layers of design fields for the proposed multi-component topology and material orientation design problem. The first layer contains the density field ρ as a common field for all components, which represents the material density of each design point, i.e., the overall topology of a structure. The second layer contains the component membership field m(k), which represents the fractional membership of each design point to component k, where k = 1, 2, . . . , K and K is the prescribed, maximum allowable number of components.”), the first design values corresponding to the orientation of the anisotropic material (pg. 441 ¶ 4 “The third layer contains the material orientation field ϑ(k) = (ς(k), ζ (k)), a Cartesian vector representing the orientation of each design point in component k.”);
applying an isoparametric shape function that maps second design values onto the first design values such that the one or more design constraints are substantial satisfied (pg. 442 ¶ 1 “Following the Cartesian representation of continuous angles proposed in [20], the original material orientation vector field υ(k) = (ξ (k), η(k)), bounded by a box constraint υ(k) ∈ [−1, 1]D × [−1, 1]D is first regularized by the Helmholtz PDE filter: [Eq. 5]” where Rυ = R2
υ I, Rυ is the filter radius; I is an identity matrix; and ˜ υ(k) = ( ˜ξ (k), ˜ η(k)) is the filtered orientation field. Then, the (unbounded) υ˜ (k) is projected back to the original box constraint with a smoothed Heaviside function H˜ : [Eq. 6]. As illustrated in Fig. 3, the regularized orientation vector field ￣ υ(k) in a box domain is then projected to a circular domain through an isoparametric projection Nc: [Eq. 7] where ϑ(k) = (ς(k), ζ (k)) is the projected orientation vector field. The transformation from a box domain to a circular domain eliminates the need of the quadratic constraint ￣ξ (k)2 + ￣ η(k)2 = 1 for each design point, and ensures singularity free numerical analyses.”); and
performing a topology optimization using the second design values without directly accounting for the one or more design constraints, the one or more design constraints being indirectly accounted for via the isoparametric shape function applied to map the second design The overall optimization problem of multi-component topology and material orientation design can be stated as follows: [Equation 14] where u is the displacement field obtained by solving the static equilibrium equations; F(u) is the objective function for a structural performance; K is the prescribed, maximum allowable number of components; g1 is the material volume constraint with upper bound V∗; g(k) 2 is the constraint to ensure the material anisotropicity for the kth component with small constant and Ad and B(k) are given as: [Equation 15]”).

Regarding claim 19, Zhou teaches the method according to claim 18, wherein defining the one or more design constraints includes that the one or more design constraints include a non-linear constraints that normalizes a Euclidean length of direction vector (pg. 442 ¶ 1 “Following the Cartesian representation of continuous angles proposed in [20], the original material orientation vector field υ(k) = (ξ (k), η(k)), bounded by a box constraint υ(k) ∈ [−1, 1]D × [−1, 1]D is first regularized by the Helmholtz PDE filter:” And pg. 444 ¶ 3 “Through the proposed hypercube-to-simplex projection, the vertices in a unit hypercube that violate the unity condition (i.e., the ones outside of a standard simplex attached to the hypercube) are projected inside of a hypercube”).

Regarding claim 20, Zhou teaches the method according to claim 18, wherein defining the one or more design constraints includes that the first design values design represent a normalized direction vector corresponding to the orientation of the anisotropic material, the normalized direction vector varying as a function of position within the component (pg. 442 ¶ 1 “Following the Cartesian representation of continuous angles proposed in [20], the original material orientation vector field υ(k) = (ξ (k), η(k)), bounded by a box constraint υ(k) ∈ [−1, 1]D × [−1, 1]D is first regularized by the Helmholtz PDE filter: [Eq. 5]” where Rυ = R2 υ I, Rυ is the filter radius; I is an identity matrix; and ˜ υ(k) = ( ˜ξ (k), ˜ η(k)) is the filtered orientation field. Then, the (unbounded) υ˜ (k) is projected back to the original box constraint with a smoothed Heaviside function H˜ : [Eq. 6]. As illustrated in Fig. 3, the regularized orientation vector field ￣ υ(k) in a box domain is then projected to a circular domain through an isoparametric projection Nc: [Eq. 7] where ϑ(k) = (ς(k), ζ (k)) is the projected orientation vector field. The transformation from a box domain to a circular domain eliminates the need of the quadratic constraint ￣ξ (k)2 + ￣ η(k)2 = 1 for each design point, and ensures singularity free numerical analyses.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
International Journal for Numerical Methods in Engineering 101.8 (2015): 571-605.), hereinafter Nomura.
Regarding claim 14, Zhou teaches the elements of claim 5.
Zhou does not appear to explicitly disclose wherein iteratively adjusting the mathematical design variables further includes that the material distribution variables and the first orientation tensor are adjusted sequentially to optimize the value of the objective function F.
However, Nomura teaches wherein iteratively adjusting the mathematical design variables further includes that the material distribution variables and the first orientation tensor are adjusted sequentially to optimize the value of the objective function F (pg. 585 ¶ 3 “For the investigation of the characteristics of the proposed method, the results obtained using two different methods are compared. In the first method, both density and orientation are simultaneously optimized. In the second method, density and orientation are separately solved for in a sequential manner [17]. In the sequential investigation, the density is first solved using isotropic material properties, and after that, the fiber orientation is solved without making changes to the density. Hereafter, the former method is denoted as a simultaneous approach, and the latter is denoted as a sequential approach.”).
Zhou and Nomura are analogous art because they are from the same field of endeavor of topology optimization.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the concurrent optimization method disclosed by Zhou with the sequential design optimization disclosed by Nomura.


Claims 21 and 22 are rejected under 35 U.S.C. 103 as being obvious over Zhou in view of Bandara et al. (US 20190138670 A1), hereinafter Bandara.
Regarding claim 21, Zhou teaches a designs a component, which comprises an anisotropic material, by optimizing, as a function of position, an orientation of the anisotropic material (abstract “a topology optimization method for structures made of multiple composite components (substructures) with tailored material orientations. It is capable of simultaneously optimizing the overall topology, component partitioning, and material orientation for each component, via a vector field variable that specifies fractional membership to each component, together with the conventional density and orientation variables” and pg. 439 ¶ 2 “optimization methods for designing anisotropic material orientations”), 
initialize mathematical design variables (pg. 441 ¶ 3 “First, the design fields are defined for material density, material orientation, and component membership” And pg. 447 ¶ 2 “ Fig. 7 shows intermediate multi-component topologies at different iterations during the course of optimization. For each iteration, from left to right, the density field ρ, membership field m(k), component field (product of the two) ρm(k), and material orientation field ϑ(k) are shown. The filter radius Rϑ in Eq. (5) is set to a large enough value so the ϑ(k) can become unidirectional within each component k. The colors of streamlines in orientation plots indicate the state of material anisotropicity levels ϑ(k) based on a color map whose scale is shown in the bottom.As discussed earlier, the optimization was initialized with uniform density and membership distributions. The material anisotropicity levels were initialized as very weak, as seen in Fig. 7(a).”), the mathematical design variables including a first orientation tensor (pg. 441 ¶ 4 “The third layer contains the material orientation field ϑ(k) = (ς(k), ζ (k)), a Cartesian vector representing the orientation of each design point in component k.”), 
map the first orientation tensor to a second orientation tensor of physical design variables (pg. 442 ¶ 1 “the original material orientation vector field υ(k) = (ξ (k), η(k)), bounded by a box constraint υ(k) ∈ [−1, 1]D × [−1, 1]D is first regularized by the Helmholtz PDE filter” and “Then, the (unbounded) υ˜ (k) is projected back to the original box constraint with a smoothed Heaviside function H˜: [Equation 7] where ϑ(k) = (ς(k), ζ (k)) is the projected orientation vector field.”), wherein the mapping ensures that the second orientation tensor substantially satisfies a first constraint independently of whether the first orientation tensor satisfies the first constraint (pg. 442 ¶ 1 “The transformation from a box domain to a circular domain eliminates the need of the quadratic constraint ￣ξ (k)2 + ￣ η(k)2 = 1 for each design point, and ensures singularity free numerical analyses.” And pg. 445 ¶ 2 “g(k) 2 is the constraint to ensure the material anisotropicity for the kth component with small constant ε”), 
calculate, using the physical design variables, a value of an objective function F, which represents a quantity to be optimized (pg. 445 ¶ 2 “The overall optimization problem of multi-component topology and material orientation design can be stated as follows: [Equation 14] where u is the displacement field obtained by solving the static equilibrium equations; F(u) is the objective function for a structural performance; K is the prescribed, maximum allowable number of components; g1 is the material volume constraint with upper bound V∗; g(k) 2 is the constraint to ensure the material anisotropicity for the kth component with small constant”), by simulating a performance of the component when the anisotropic material is oriented according to the second orientation tensor (pg. 445 ¶ 2 “pg. 445 ¶ 2 “g(k) 2 is the constraint to ensure the material anisotropicity for the kth component with small constant ε; and Ad and B(k) are given as: [Equation 15]”), and 
iteratively adjust the mathematical design variables to optimize the value of the objective function F (pg. 447 ¶ 2 “Fig. 7 shows intermediate multi-component topologies at different iterations during the course of optimization. For each iteration, from left to right, the density field ρ, membership field m(k), component field (product of the two) ρm(k), and material orientation field ϑ(k) are shown. The filter radius Rϑ in Eq. (5) is set to a large enough value so the ϑ(k) can become unidirectional within each component k. The colors of streamlines in orientation plots indicate the state of material anisotropicity levels ϑ(k) 
based on a color map whose scale is shown in the bottom. As discussed earlier, the optimization was initialized with uniform density and membership distributions. The material anisotropicity levels were initialized as very weak, as seen in Fig. 7(a). The component partitioning started happening when the overall topology was not yet clear (Fig. 7(b)), and finally converged at iteration 200 (Fig. 7(d)). Both the angular values and anisotropicity levels of the optimized orientations are different from their initializations. At the end of optimization in Fig. 7(d), only the component membership in the regions of zero density shows some gray, which would have no influence on structural performances.” And ¶ 4 “The resulting multi-component topology and its component-wise unidirectional orientations are plotted in Fig. 9, by visualizing different components with colors.”), the first g(k) 2 is the constraint to ensure the material anisotropicity for the kth component with small constant ε; and Ad and B(k) are given as: [Equation 15]”)).
Zhou does not appear to explicitly disclose an apparatus comprising circuitry that designs a component.
However, Bandara teaches an apparatus comprising circuitry that designs a component ([0031] “FIG. 1A shows an example of a system 100 usable to design and manufacture lattice structures. In the example shown, an additive manufacturing machine is used, but the invention is not limited to use with a particular type of manufacturing system” And [0033] “Such programs can include a 3D modeling program 116, which can run locally on computer 110, remotely on a computer of one or more remote computer systems 155 (e.g., one or more third party providers` one or more server systems accessible by the computer 110 via the network 150), or both”).
Zhou and Bandara are analogous art because they are from the same field of endeavor of design optimization.  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the orientation optimization method disclosed by Zhou with the computer for performing a design method disclosed by Bandara.
 One of ordinary skill in the art would have been motivated to make this modification in order to allow rapid redesign of a part to generate structures that can be manufactured (Bandara [0002]).

Regarding claim 22, Zhou teaches the apparatus according to claim 21, further comprising a component having an optimized orientation of the anisotropic material suitable for manufacturing (pg. 454 ¶ 2 “The outcome was a unique composite structural design solution that could not be accomplished by either existing continuous or discrete material orientation methods, and would be most suitable for economical composite manufacturing processes”).
	Zhou does not appear to explicitly teach configuring a fabrication tool configured to fabricate a component.
	However Bandara further teaches configuring a fabrication tool configured to fabricate a component ([0038] “sending the 3D model 132 to an AM machine 170, or other manufacturing machinery, which can be directly connected to the computer 110.” And [0039] “the 3D modeling program 116 can create an accurate representation of a combination of the 3D model component(s) 134 and the lattice 136, and provide a document 160 (of an appropriate format) to the manufacturing machine 170 to create a complete structure 180, including lattice structure 185.”).

Examiner Comment
Examiner notes that claims 3, 11 and 12 are not rejected under prior art.
Regarding claim 3, the closest pertinent prior art Zhou teaches all the limitations of claim 1. The prior art of record does not teach “wherein the mapping of the first orientation tensor to the second orientation tensor includes that the mapping ensures that the second orientation tensor substantially satisfies a second constraint, the first constraint is a constraint on 
Regarding claim 11, the closest pertinent prior art Zhou teaches all the limitations of claim 10. The prior art of record does not teach “wherein mapping the first orientation tensor to the second orientation tensor of physical design variables further includes performing a second projection for off-diagonal elements of the second orientation tensor in which each off-diagonal element is based on a geometric mean of respective diagonal elements of the second orientation tensor corresponding to the each off-diagonal element.”
Regarding claim 12, claim 12 is not rejected under the prior art at least for depending from claim 11.
It is for these reasons claims 3, 11, and 12 overcome the prior art of record.


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Zhou et al. ("Gradient-based multi-component topology optimization for additive manufacturing (MTO-A)." International Design Engineering Technical Conferences and Computers and Information in Engineering Conference. Vol. 58127. American Society of Mechanical Engineers, 2017.) teaches diagonal elements equal to  Young’s modulus of structural elements and off diagonal elements equal to Young’s modulus of joints (pg. 3. Col. 1); Lee at al. ("Topology optimization of anisotropic magnetic composites in actuators using homogenization design method." Structural and Multidisciplinary Optimization 60.4 (2019): 1423-1436.) teaches diagonal and off-diagonal terms of a tensor (pg. 1426); US 20140297703 teaches diagonal matrix constraints [0057]; and Otomori et al. ("Inverse design of dielectric materials by topology Progress In Electromagnetics Research 127 (2012): 93-120.) teaches anisotropic material with non-zero off diagonal terms (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ERIC JENSEN whose telephone number is (571)270-1666. The examiner can normally be reached Monday-Thursday 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.E.J./Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147